Upon a rule to show cause why he should not be punished for an indirect criminal contempt *Page 603 
appellant filed his verified answer, purporting to deny 1, 2.  or explain all the facts set forth in the citation and to show that no contempt was intended or was in fact committed. He thereupon moved for his discharge. The motion was overruled. Judgment was entered fixing his punishment by fine and imprisonment. This ruling is assigned as error. Appellee's brief expresses the view that the verified answer was sufficient in law to purge the alleged contempt and we agree. Appellant should have been discharged. If the answer was materially false he may be prosecuted for perjury. State ex rel. Allison v. MarionMunicipal Court (1944), 222 Ind. 602, 56 N.E.2d 493; Hiner
v. State (1932), 204 Ind. 7, 182 N.E. 245.
The judgment is reversed with instructions to discharge appellant.
Note. — Reported in 63 N.E.2d 541.